Case: 16-51283      Document: 00514255196         Page: 1    Date Filed: 11/30/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                    No. 16-51283                                  FILED
                                  Summary Calendar                        November 30, 2017
                                                                             Lyle W. Cayce
                                                                                  Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee
v.

HEATHER LYNN GANTT,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 6:12-CR-76-3


Before WIENER, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Defendant-Appellant Heather Lynn Gantt, federal prisoner # 00535-380,
appeals the denial of her motion for concurrent sentencing. Her claims pertain
to the manner in which her federal sentence was calculated and is being
enforced, so they arise under 28 U.S.C. § 2241. See Pack v. Yusuff, 218 F.3d
448, 451 (5th Cir. 2000). Gantt is not incarcerated in the Western District of
Texas, so the district court lacked jurisdiction over any of her § 2241 claims.
See id. The district court’s order is AFFIRMED.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.